DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of the species of PGRP-SC1b for Group A, PCNA for Group B, TrpA1 for Group C and ECSIT for Group D in the reply filed on 15 December 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has “simply ignored the PCT international proceedings.” Applicant provides a quote from the IPRP issued by the Korean IPO stating the distinction between documents D1-D5 and the present claims.  This argument is not found persuasive because a translation of the Korean IPRP was not provided and there is no evidence that the quote provided within the response constitutes a portion of that IPRP. Most importantly, Applicant is reminded that the present application was filed as a National Stage Application. The absence of a lack of unity requirement in a PCT application does not preclude a finding of a lack of unity at the National Stage of an application. 
The response goes on to argue that although the PGRP-Sc1b gene was disclosed in the Favrin article, and the TRPA1 gene was disclosed in the teachings of the Lee article, “this is not and should not be dispositive. It would be only reasonable to use genes known to occur in Drosophila as a biomarker for confirming treatment of a Drosophila degenerative disease. However, applicant respectfully directs the Examiner to the quotation above from the IPRP issued by KIPO as to why claim 1, which is generic, is allowable over the exact references cited by the Examiner.” 

The requirement is still deemed proper and is therefore made FINAL.
The response to the restriction requirement includes the following statements:

    PNG
    media_image1.png
    325
    666
    media_image1.png
    Greyscale

	Applicant is reminded that a restriction requirement is not a first action on the merits and it is not appropriate to review the application, including drawings, abstract and IDSs, or make rejections or objections over the content of an application,  in a restriction requirement. 



Claim Status
3. 	Claims 1-13 are pending. Claim 3 has been examined only to the extent that it reads on the PGRP-SC1b gene; claims 4 and have been examined only to the extent that the claims read on the PCNA gene; claims 5 and 11-13 have been examined only to the extent that the claims read on the TrpA1 gene and claim 9 has been examined only to the extent that it reads on the ECSIT gene. 	
Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
4. The preliminary amendment to the abstract, filed on 04 November 2020 has been entered. 
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural phenomenon / naturally occurring product without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

Regarding Step 1 of the analysis, the claims are directed to the statutory category of a product.
Regarding Step 2A, prong one, the claims recite the judicial exception of a natural phenomenon – i.e., a naturally occurring product. 
 	Pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (June 2013), a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, is not patent-eligible subject matter. Specifically, the Supreme Court held that “a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated.” 
In the present situation, the claims recite biomarkers which are naturally occurring genes, and particularly the naturally occurring genes of PGRP-SC1b, PCNA, TrpA1 and ECSIT. The naturally occurring biomarkers / genes do not have markedly different characteristics from their naturally occurring counterparts because the biomarkers / genes convey the same genetic information. 
Applicant’s attention is further directed to In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, Nos. 14-1361, -1366 (Fed. Cir. Dec. 17, 2014). Therein, the Federal Circuit stated that the claimed primers “are not distinguishable from the isolated DNA found patent-ineligible in Myriad,” and that the primers “necessarily contain the identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind.”  Id.  The Court also stated 
The claims as broadly recited also encompass naturally occurring Drosophila and Drosophila embryos since the claims recite the open claim language of “comprising” and neither the specification nor the claims provide a limiting definition for what constitutes a biomarker. The claims do not recite any features of the biomarkers which distinguish such biomarkers over naturally occurring Drosophila and Drosophila embryos comprising genes involved in immune response activation, genes involved in neuronal regeneration and genes involved in motility function, including the naturally occurring PGRP-SC1b, PCNA, and TrpA1 genes (and the ECSIT gene).
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.

Regarding Step 2B, the next question is whether the remaining elements – i.e., the non-patent-ineligible elements - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims do not recite any additional non-patent-ineligible elements.  That is, the claims recite only the patent-ineligible elements of the biomarkers / genes.
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Improper Markush Grouping Rejection
6. Claims 3-5 and 9-13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a 
	The Markush groupings of the immune response genes of PGRP-Sc1a and PGRP-Sc1b; the neuronal regeneration genes of en, Oseg4, PCNA and scra;  the genes involved in a motility function of Gas8 and TrpA1, and the CG9272 and ECSIT genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with low-dose radiation. Accordingly, while the different genes are asserted to have the property of being correlated with low-dose radiation, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 	
Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 1-13 are indefinite over the recitation that the biomarker is “for confirming treatment of a Drosophila degenerative disease.” This phrase is not clearly defined in the specification or claims and there is no art recognized definition for this phrase. It is unclear, for example, as to whether this phrase is intended to mean that the biomarker confirms responsiveness to a treatment for a Drosophila degenerative disease or the biomarker confirms that a Drosophila degenerative disease has received a treatment per se or if the biomarker confirms that a particular treatment could be used to treat a Drosophila degenerative disease. 
	Claims 1-13 are indefinite over the recitation that the gene is “sensitive to low-dose radiation.” It is unclear as to whether this means that the expression level of the gene is altered by low dose radiation and/or if mutations are introduced into the gene by low-dose radiation and/or if the gene is fragmented by low-dose radiation. In the absence of any criteria that are used to ascertain that a gene is sensitive to low-dose radiation, the metes and bounds of the claimed subject matter are not clear.	
Claim Rejections - 35 USC § 112(a) – Written Description
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to biomarkers that are defined in terms of being a gene involved in immune response activation, a gene involved in neuronal regeneration, and a gene involved in a motility function, wherein the gene is “sensitive to low-dose radiation” and the biomarker is for “confirming treatment of a Drosophila degenerative disease.”

The claims include biomarkers that are indicative of responsiveness to any type of treatment for any type of neurodegenerative disease, including such diverse diseases as Alzheimer’s disease, arthritis, Parkinson’s disease, Huntington’s disease, multiple sclerosis and muscular dystrophy.
The claims define the genes in terms of only their functional properties and do not define the genes in terms of any relevant structural characteristics.  
The specification discloses a limited number of genes which meet the criteria of being involved in immune response activation, or involved in neuronal regeneration, and or involved in a motility function and whose expression level is altered in a Drosophila model of Alzheimer’s disease (AD) following exposure to low-dose radiation. In particular, the specification discloses the immune response genes of PGRP-Sc1a and PGRP-Sc1b; the neuronal regeneration genes of en, Oseg4, PCNA and scra; and the genes involved in a motility function of Gas8 and TrpA1.
The specification does not teach any other genes which meet the criteria of the claims in terms of any other relevant structural characteristics. 
It is acknowledged that the specification teaches the general methodology for identifying genes that are differentially expressed following exposure to low-dose 
Thereby, a showing of how to potentially identify and make other oligonucleotides is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of genes and sensitivity to low-dose radiation or ability to serve as biomarkers to “confirm treatment of a Drosophila degenerative disease.” 
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of genes within the broadly claimed genus of genes involved in immune response activation, genes involved in neuronal regeneration, and genes involved in a motility function, wherein the genes are “sensitive to low-dose radiation” and are biomarkers for “confirming” any treatment of any Drosophila degenerative disease. Therefore, the claims fail to meet the written description requirement because the claims encompass a potentially significantly large genus of genes which are not described in the specification. 
Claim Rejections - 35 USC § 112(a) - Enablement
9. Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a combination of genes comprising PGRP-SC1b, PCNA and TrpA1 gene, and optionally including an ECSIT gene, wherein the expression level of the genes is altered in response to low-dose ,, does not reasonably provide enablement for any biomarkers comprising any gene involved in immune response activation, any gene involved in neuronal regeneration, and any gene involved in a motility function, wherein the genes are in any manner “sensitive to low-dose radiation” and the biomarker is for “confirming treatment of a Drosophila” to any degenerative disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to biomarkers that comprise genes are defined in terms of being a gene involved in immune response activation, a gene involved in neuronal regeneration, and a gene involved in a motility function. The claims recite that the genes are “sensitive to low-dose radiation” and the biomarker is for “confirming treatment of a Drosophila degenerative disease.”
Neither the specification nor the claims define what constitutes a gene that is sensitive to low-dose radiation. This phrase as broadly recited appears to encompass genes whose expression is increased or decreased in response to low-dose radiation, as well as genes in which any type of mutation may be induced by low-dose radiation, 
The claims include biomarkers that are indicative of responsiveness to any type of treatment for any type of neurodegenerative disease, including such diverse diseases as Alzheimer’s disease, arthritis, Parkinson’s disease, Huntington’s disease, multiple sclerosis and muscular dystrophy.
The specification discloses a limited number of genes which meet the criteria of being involved in immune response activation, or involved in neuronal regeneration, and or involved in a motility function and whose expression level is altered in a Drosophila model of Alzheimer’s disease (AD) following exposure to low-dose radiation. In particular, the specification discloses the immune response genes of PGRP-Sc1a and PGRP-Sc1b; the neuronal regeneration genes of en, Oseg4, PCNA and scra; and the genes involved in a motility function of Gas8 and TrpA1.
In particular, the specification teaches that the eye size of Drosophila was decreased in the AD Drosophila model GMR>Aβ42 following exposure to low-dose radiation as compared to the control, normal Drosophila GMR-GAL4 (see Example 1).  The specification further teaches that in the AD Drosophila model elav>Aβ42 certain genes were upregulated or down-regulated following exposure to 0.05 Gy radiation (Figure 2 and Example 2). 
The specification states:
“When compared with normal Drosophila among the genes classified and shown in Example 2, genes causing expression changes to relieve Alzheimer's disease symptoms through low-dose radiation of 0.05 Gy were selected. The genes thus 
In Example 4, the specification confirmed the above results in the AD Drosophila model elav>Aβ42 by performing RT-PCR.
However, the specification does not teach that any gene involved in any immune response activation, any neuronal regeneration, or any motility function will show an altered expression level in response to low-dose radiation in the AD Drosophila model elav>Aβ42. The specification does not provide sufficient guidance as to the identity of additional genes whose expression level will be altered in the AD Drosophila model elav>Aβ42 in response to low-dose radiation.  The specification does not disclose a clear structure-function relationship between the genes and the attribute of being sensitive to low-dose radiation so that one could predictably ascertain which genes involved in immune response activation, neuronal regeneration, or motility function will show an altered expression level in response to low-dose radiation in the AD Drosophila model elav>Aβ42 or in any “Drosophila degenerative disease.”
The teachings in the specification indicate that the elected PGRP-SC1b, PCNA, TrpA1 gene, and ECSIT gene showed an altered level of expression following low-dose radiation in only the AD Drosophila model elav>Aβ42. No change in gene expression was detected in the normal Drosophila. Thereby, it is unpredictable as to whether the genes are a biomarker of AD in any other type of Drosophila, including normal Drosophila.

The teachings in the specification are also limited to genes whose expression levels are increased or decreased in response to low-dose radiation in the AD Drosophila model elav>Aβ42. The specification does not teach genes whose sensitivity to low-dose radiation may be monitored by performing assays other than the detection of mRNA level.  As broadly recited, the claims encompass genes in which any type of mutation may be induced by low-dose radiation, and genes that may be otherwise altered in any manner following exposure to low-dose radiation. However, the specification has not established that these types of sensitivities to low-dose radiation occur in the PGRP-SC1b, PCNA, TrpA1 gene, and ECSIT genes, or any other genes involved in any immune response activation, any neuronal regeneration, or any motility function.



Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Herein, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue .
	Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (“Effects of Low-Dose Radiation on Drosophila Melanogaster Model of Alzheimer’s Disease through Antioxidant Enzymes and Glucose Metabolism,” Korean Society for Radiation Protection, 2015 Spring Conference Summary, p. 1-5), as evidenced by the specification at para [0033-0035] and Figures 2 and 3.
Lee et al discloses the Drosophila disease model for Alzheimer’s of elav>Aβ42 and embryos from this Drosophila. It is a property of the elav>Aβ42 Drosophila and embryos from elav>Aβ42 Drosophila that they comprise the Drosophila genes of PGRP-SC1b (a gene involved in immune response activation); PCNA (a gene involved in neuronal regeneration); TrpA1 (a gene involved in motility function); and ECSIT (see 
Note that the specification does not provide a limiting definition for what constitutes a “biomarker” and the claims recite the open claim language of “comprising” and thereby the claims encompass biomarker that comprise the recited genes and any additional components.
Accordingly, Lee et al anticipates the claimed invention because Lee et al discloses Drosophila and Drosophila embryos (i.e. “biomarkers”) comprising the PGRP-SC1b gene (i.e., a gene involved in immune response activation); the PCNA gene (i.e., a gene involved in neuronal regeneration); the TrpA1 gene (i.e., a gene involved in motility function); and the ECSIT gene.
Regarding the recitation of “for confirming treatment of a Drosophila degenerative disease,” as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al (PNAS. 1989. 86: 2478-2482).
Rosen et al discloses isolated Drosophila genomic DNA (p. 2478, col. 2). In the absence of evidence to the contrary, the Drosophila genomic DNA comprises genes involved in immune response activation, genes involved in neuronal regeneration and genes involved in motility function, and particularly comprises Drosophila PGRP-SC1b, PCNA, TrpA1 and ECSIT genes. Since these are the same as the presently claimed genes, these genes in the Drosophila genomic DNA of Rosen also have the inherent property of being sensitive to low-dose radiation.
It is noted that the specification does not provide a limiting definition for what constitutes a “biomarker” and the claims recite the open claim language of “comprising” and thereby the claims encompass biomarkers that are the genomic DNA of Drosophila and which include the recited genes and any additional genes and components.

Regarding the recitation of “for confirming treatment of a Drosophila degenerative disease,” as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the preamble language of  is a statement of purpose and intended result and does not materially affect the structural properties of the biomarker. Thereby, the intended use of the claimed biomarker does not materially distinguish the claimed biomarker over the genomic DNA / biomarker of Rosen. Further, since, in the absence of evidence to the contrary, the genomic DNA of Rosen comprises the Drosophila PGRP-SC1b, PCNA, TrpA1 and ECSIT genes, it is an inherent property of this genomic DNA that it can be used to confirm treatment of a Drosophila degenerative disease and particularly AD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634